ADVISORS SERIES TRUST FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 3rd day of December, 2015, to the Fund Accounting Servicing Agreement, dated as of June 8, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) on behalf of its separate series listed on Amended Exhibit V attached hereto (as amended from time to time) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the listed series of the Trust to add the O’Shaughnessy Market Leaders Value Fund and the O’Shaughnessy Small Cap Value Fund; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit Vis hereby superseded and replaced with Amended Exhibit V attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President O’Shaughnessy 1 Amended Exhibit V to the Advisors Series Trust Fund Accounting Agreement Name of Series O’Shaughnessy Small/Mid Cap Growth Fund O’Shaughnessy Enhanced Dividend Fund O’Shaughnessy All Cap Core Fund O’Shaughnessy Global Equity Fund O’Shaughnessy Emerging Markets Fund O’Shaughnessy International Equity Fund O’Shaughnessy Market Leaders Value Fund O’Shaughnessy Small Cap Value Fund FUND ACCOUNTING SERVICES Fee Schedule at June, 2010 Annual Fund Accounting Fee Based Upon Total Assets of Fund Complex* $ on the first $ million (includes funds with one class) Additional funds, above the first 5 at $ per fund. (Discount of % in the first 6 months and % for the next 18 months and % in year 3). basis point on the next $ basis point on the balance above $ Additional Classes ■$ for each additional class of shares Out-Of-Pocket Expenses ■Pricing Services − $ Domestic and Canadian Equities/Options − $ Corp/Gov/Agency Bonds/International Equities/Futures − $ CMOs/Municipal Bonds/Money Market Instruments/International Bonds − $ /Fund per Day - Bank Loans − $ /Fund per Day - Credit Default Swaps − $ /Fund per Day - Basic Interest Rate Swaps − $ /Fund per Month - Mutual Fund Pricing − $ /Foreign Equity Security per Month for Corporate Action Service − $ /Month Manual Security Pricing (>10/day) ■Factor Services (BondBuyer) − $ /CMO/Month − $ /Mortgage Backed/Month − $ /Month Minimum/Fund Group ■Fair Value Services (FT Interactive) − $ on the First Securities/Day − $ on the Balance of Securities/Day NOTE: Prices above are based on using IDC as the primary pricing service.Use of an alternative price source may require amendments to these fees. Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. Fees are billed monthly *NOT subject to annual CPI increase, Milwaukee, MSA. No advisor signature required as the fund accounting fees are not changing at December 3, 2015. O’Shaughnessy 2 Amended Exhibit V (continued) to the Advisors Series Trust Fund Accounting Agreement FUND ACCOUNTING SERVICES SUPPLEMENTAL SERVICES FEE SCHEDULE at June, 2010 Out-Of-Pocket Expenses ■Pricing Services − $ Domestic and Canadian Equities/Options − $ Corp/Gov/Agency Bonds/International Equities/Futures − $ CMOs/Municipal Bonds/Money Market Instruments/International Bonds − $ /Fund per Day - Bank Loans − $ /Fund per Day - Credit Default Swaps − $ /Fund per Day - Basic Interest Rate Swaps − $ /Fund per Month - Mutual Fund Pricing − $ /Foreign Equity Security per Month for Corporate Action Service − $ /Month Manual Security Pricing (>10/day) ■Factor Services (BondBuyer) − $ /CMO/Month − $ /Mortgage Backed/Month − $ /Month Minimum/Fund Group ■Fair Value Services (FT Interactive) − $ on the First Securities/Day − $ on the Balance of Securities/Day NOTE: Prices above are based on using IDC as the primary pricing service.Alternative source costs may vary. No advisor signature required as the fund accounting fees are not changing at December 3, 2015. O’Shaughnessy 3
